Citation Nr: 0015805	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a June 10, 1980, rating decision which denied 
entitlement to service connection for a right temporal 
parietal craniotomy, status post excision of tumor, was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to May 1966 
and from June 1966 to September 1977. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1998 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a right temporal parietal 
craniotomy, status post excision of tumor was denied by means 
of a June 10, 1980, rating decision, as the evidence at that 
time failed to show any treatment, complaint, or diagnosis of 
this disability during active duty, nor did this disability 
manifest itself to a compensable degree within one year of 
separation from service.  The veteran did not perfect an 
appeal of that denial.

2.  The June 10, 1980, rating decision was a tenable decision 
based on the evidence then of record and considering the 
applicable law and regulations in effect at the time of the 
decision.


CONCLUSION OF LAW

Neither the facts as known, nor the law or regulations in 
effect on June 10, 1980, would compel the grant of the 
veteran's claim of entitlement to service connection for a 
right temporal parietal craniotomy, status post excision of 
tumor, and the June 10, 1980, rating decision in not 
otherwise clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 5108 (West 1980); 38 C.F.R. §§ 3.104, 3.105 (1980).  
38 C.F.R. § 3.304, 3.307 (1980).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a June 10, 1980, rating decision 
which denied entitlement to service connection for brain 
tumor was clearly and unmistakably erroneous.  After a review 
of the record, the Board finds that the veteran's contentions 
are not supported by the evidence and that the preponderance 
of the evidence is against his claim.  Therefore, that claim 
is denied.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a valid claim of clear and 
unmistakable error requires that "either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time, were incorrectly applied.  The claimant . . . 
must assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell v. Principi, 3 Vet.App. 310, 
313 (1992).  The Board notes that the standard of proof in 
claims of clear and unmistakable error is much higher than in 
other matters considered by the Board.  The Court has stated 
that clear and unmistakable error is the type of error which 
is "undebatable, so that it can be said that reasonable 
minds could only so conclude that the original decision was 
fatally flawed at the time it was made."  Russell, at 313-
314.  Thus, in considering the facts, the Board may not 
substitute its own judgment for that of the rating officers 
who considered the veteran's claim in June 1980.  Therefore, 
in order for the veteran's claim to succeed, it must be shown 
that either the facts or law compelled a substantially 
different conclusion.  Russell, at 313.

The veteran filed a claim of entitlement to service 
connection for residuals of a brain tumor in April 1980, 
which was denied by means of a June 10, 1980, rating 
decision.  That rating decision found that the evidence 
failed to show that a brain tumor was incurred in or 
aggravated by the veteran's military service, nor did it 
become manifest to a compensable degree within one year of 
separation from active service.  The veteran now contends 
that the June 10, 1980, rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection.  Specifically, he contends that additional VA 
medical evidence existed at the time of the prior rating 
action that would have established a grant of service 
connection.  The veteran's claim of clear and unmistakable 
error was denied by means of a July 1998 rating decision, and 
the veteran has perfected an appeal of that decision.

The regulations in effect at the time of the June 1980 rating 
decision provide that service connection is warranted if a 
disabling injury or disease was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (1980).  
Additionally, service connection may be established for 
tumors of the brain if the disability manifests itself to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(1980).  

The evidence at the time of the July 1980 rating decision 
included a VA hospital summary from the VA medical center 
(VAMC) at Charleston, South Carolina.   This summary 
indicates that the veteran was hospitalized from March 19, 
1980 to April 13, 1980.  The veteran underwent a right 
temporal parietal craniotomy with the excision of a right 
intraventricular meningioma.  The report indicates that a 
preoperative angiogram revealed a "large hypervascular mass 
lesion in the right parietal area supplied by the internal 
carotid and posterior cerebral circulation."  The tumor had 
equivocal intraventricular extension.  The tumor was removed 
and, at the time, of discharge most of the papilledema had 
resolved.  

While the evidence of record in 1980 showed a current 
disability, the evidence then of record did not show that his 
disability was related to service.  Service medical records 
were silent for any complaint, treatment, or diagnosis of a 
brain tumor during active service.  Similarly, the medical 
evidence at the time did not show that his brain tumor became 
manifested to a compensable degree within one year following 
his discharge from active service in September 1977.  
Accordingly, the RO denied service connection for residuals 
of a brain tumor in its June 10, 1980 rating action.  

The Board finds that the June 10, 1980, rating decision was 
not clearly and unmistakably erroneous.  While it appears as 
though the RO did not have a complete copy of the clinical 
treatment records when it rendered its prior rating action, 
these records were in the constructive possession of VA and 
should have been considered.  However, the evidence contained 
in these additional medical records does not indicate that 
the veteran's brain tumor either existed during service or 
became manifested to a compensable degree within one year of 
separating from active duty.  The additional medical records 
of the veteran's operation in 1980 describe in detail the 
size of his tumor and the surgical procedure used to excise 
his tumor, but these records do not indicate the etiology or 
the time of onset of his tumor, nor do they relate the tumor 
to active service.  Accordingly, while VA may have erred in 
not obtaining a complete copy of the veteran's VA medical 
records, it is not "undebatable" that this error resulted 
in an original decision that was fatally flawed at the time 
it was made; that is, even had the RO considered these 
records, the records do not relate the veteran's tumor to his 
military service, nor do they indicate that his tumor was 
manifested to a compensable degree prior to September 1978. 

It is noted that in 1994 the veteran solicited medical 
opinions from several physicians that had treated him in 
1980.  These doctors have opined that his brain tumor was 
slow growing and likely began during his period of active 
service.  However, such medical opinion was not of record at 
the time that the RO considered the veteran's claim in 1980 
and so are not relevant to the issue on appeal.  

The Board is unable to find clear and unmistakable error in 
the June 10, 1980, rating action.  Were the Board to find 
clear and unmistakable error in this case, it would be merely 
a disagreement with the weighing of the evidence performed by 
the adjudicators in the June 1980 rating decision, which 
cannot constitute a finding of clear and unmistakable error.  
The Board may not substitute its own judgment for that of the 
rating officers who considered the veteran's claim in June 
1980 and the probative value they attached to the various 
pieces of evidence.  The Board feels that the evidence was 
properly weighed and evaluated at the time of the June 1980 
decision.  While the evidence of record did not include a 
complete copy of the veteran's VA medical record, as 
indicated above, there is nothing in the additional VA 
medical evidence of 1980 that would establish a nexus, either 
on a direct or presumptive basis, between the brain tumor and 
active military service.  The Board is unable to find in the 
June 1980 rating decision any error which is "undebatable, 
so that it can be said that reasonable minds could only so 
conclude that the original decision was fatally flawed at the 
time it was made."

Accordingly, the Board finds that clear and unmistakable 
error is not shown in the June 10, 1980, rating decision 
which denied entitlement to service connection for residuals 
of a brain tumor, and the veteran's claim remains denied.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.105 (1999).  38 C.F.R. § 3.303. 3.304, 3.307, 
3.309 (1980).


ORDER

The veteran's claim that a June 10, 1980, rating decision 
which denied entitlement to service connection for a right 
temporal parietal craniotomy, status post excision of tumor, 
was clearly and unmistakably erroneous is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

